Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novak (US 20030036757 A1).
Regarding claim 1, Novak teaches a generator (Fig. 1; power unit 1) for the delivery of high frequency alternating current to a medical instrument (Fig. 1; patient/user unit 7), the generator having a power supply unit (Fig. 1; primary supply voltage input arrow 100-240VAC), an HF generator primary unit (Fig. 1; controllable DCDC converter 4 and high frequency amplifier 5), an application unit (Fig. 1; high frequency output transformer 6) and a control unit (Fig. 1; control electronics 9), wherein the HF generator primary unit is connected to the power supply unit (Fig. 1; controllable DCDC converter 4 and high frequency amplifier 5 are connected to the primary supply voltage 100-240VAC through first universal rectifier 3) and the application unit (Fig. 1; controllable DCDC converter 4 and high frequency amplifier 5 are connected to the patient/user unit 7 through the high frequency/output transformer 6) 9 is shown as being galvanically separated from the power unit portion and the patient unit of the device, Para. [0031] discusses the controls of this control circuit being utilized to control the relays), wherein the control unit is connected to the application unit via an intermediate control circuit (Fig. 1; control electronics 9 is connected to the patient user unit 7 through both the power unit 1 and the unit 8 which decoupled measured signal), wherein the intermediate control circuit is galvanically separated both from the control unit and from the application unit (Fig. 1; unit 8 is shown as galvanically separated from both the control electronics 9 through the vertical galvanic separation dotted line, and is galvanically separated from the patient/user unit 7 through the vertical and horizontal dotted line).  
Regarding claim 2, Novak further teaches the generator pursuant to claim 1, wherein the intermediate control circuit is designed to receive during the operation of the generator control signals from the control unit (Para. [0042] discusses the signals between the control electronics 9 and the unit 8) and to generate relay control signals in dependence on said control signals and to output the relay control signals to the at least one relay of the application unit (Para. [0031] discusses the control circuit monitoring and controlling the functions of the relay).  
Regarding claim 3 Novak further teaches the generator pursuant to claim 2, wherein the intermediate control circuit is connected to the control unit via at least one optocoupler, wherein the optocoupler is designed to transmit control signals from the control unit to the intermediate control 9 and unit 8 as utilizing a variety of possible switches, such as an optocoupler), and wherein the intermediate control circuit has a relay control unit that is designed to process the control signals received from the control unit and to generate relay control signals in dependence on the received control signals (Para. [0031] discusses the control circuit monitoring and controlling the functions of the relay).  
Regarding claim 6, Novak further teaches the generator pursuant to claim 1, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and designed to supply a connected medical instrument with high frequency high voltage during operation, wherein the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (Para. [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 10, Novak further teaches the generator pursuant to claim 2, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and designed to supply a connected medical instrument with high frequency high voltage during operation, wherein the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (Para. [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 11, Novak further teaches the generator pursuant to claim 3, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and designed to supply a connected medical instrument with high frequency high voltage during operation, wherein the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (Para. [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Novak ’57 (US 20030036757 A1) in view of Novak ’85 (US 6261285 B1).
Regarding claim 4 Novak ’57 teaches a generator pursuant to claim 3, however fails to specifically teach the generator wherein the application unit has several relays and that the number of optocouplers between the control unit and the intermediate control circuit is smaller than the number of relays.  
Novak ’85 being the parent patent of Novak ’57 teaches an analogous generator for the purpose of supplying high-frequency energy to surgical devices. Novak ’85 further teaches the number of optocouplers between the control unit and the intermediate control circuit is smaller than the number of relays (Claim 3 discusses the galvanic separation of the control electronics as optionally being an opto-coupler. Col. 1, Lines 55-65 discusses the switching relays as comprising a matrix of relays).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Novak ’85 into the device of Novak ’57, as Novak ’85 teaches (Col. 1, Lines 55-65) the beneficial use of a relay matrix for the safety of the user and patient. 


Claims 5, 7-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Novak (US 20030036757 A1) in view of Somerville (US 4748419).
Regarding claim 5, Novak teaches generator pursuant to claim 1, wherein an isolation voltage between the control unit and the intermediate control circuit is higher than 2 kilovolts (Para. [0043] discusses the galvanic separation which is provided, fills a 4Kv leakage distance). Novak further teaches the isolation voltage occurring between the intermediate control circuit and the application unit is accomplished through the use of an opto-coupler (Para. [0043]). 
However, Novak is silent upon the teaching that the isolation voltage between the intermediate control circuit and the application unit is no higher than 1 kV. Novak instead teaches (Para. [0053]) that by restricting the voltage range to a minimum pick up voltage and a maximum drop-out voltage measurement accuracy is improved. 
Somerville teaches a high frequency isolation amplifier comprised of an optocoupler which can be used in a variety of electrical applications. Somerville further teaches the isolation voltage of an optoelectronic transformer device, such as an optocoupler, as being 750 volts. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Somerville into the device of Novak, as Somerville teaches this as being the state-of-the art at the time of publication for these isolation amplifiers (Col. 1, Lines 52-52), which are widely used in applications in the medical electronics field (Col. 1, Lines 25-45). 
Regarding claim 7, 
However, Novak is silent upon the teaching that the isolation voltage between the intermediate control circuit and the application unit is no higher than 1 kV. Novak instead teaches (Para. [0053]) that by restricting the voltage range to a minimum pick up voltage and a maximum drop-out voltage measurement accuracy is improved. 
Somerville teaches a high frequency isolation amplifier comprised of an optocoupler which can be used in a variety of electrical applications. Somerville further teaches the isolation voltage of an optoelectronic transformer device, such as an optocoupler, as being 750 volts. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Somerville into the device of Novak, as Somerville teaches this as being the state-of-the art at the time of publication for these isolation amplifiers (Col. 1, Lines 52-52), which are widely used in applications in the medical electronics field (Col. 1, Lines 25-45). 
Regarding claim 8, Novak teaches generator pursuant to claim 3, wherein an isolation voltage between the control unit and the intermediate control circuit is higher than 2 kilovolts (Para. [0043] discusses the galvanic separation which is provided, fills a 4Kv leakage distance). Novak further teaches the isolation voltage occurring between the intermediate control circuit and the application unit is accomplished through the use of an opto-coupler (Para. [0043]). 
However, Novak is silent upon the teaching that the isolation voltage between the intermediate control circuit and the application unit is no higher than 1 kV. Novak instead teaches (Para. [0053]) that by restricting the voltage range to a minimum pick up voltage and a maximum drop-out voltage measurement accuracy is improved. 
Somerville teaches a high frequency isolation amplifier comprised of an optocoupler which can be used in a variety of electrical applications. Somerville further teaches the isolation voltage of an optoelectronic transformer device, such as an optocoupler, as being 750 volts. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Somerville into the device of Novak, as Somerville teaches this as being the state-of-the art at the time of publication for these isolation amplifiers (Col. 1, Lines 52-52), which are widely used in applications in the medical electronics field (Col. 1, Lines 25-45). 
Regarding claim 13, Novak further teaches the generator pursuant to claim 5, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and designed to supply a connected medical instrument with high frequency high voltage during operation, wherein the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (Para. [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 14, A generator pursuant to claim 7, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and designed to supply a connected medical instrument with high frequency high voltage during operation, wherein the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (Para. [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  
Regarding claim 15, A generator pursuant to claim 8, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and designed to supply a connected medical instrument with high frequency high voltage during operation. wherein the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (Para. [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).  


Claims 9, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Novak ’57 (US 20030036757 A1) in view of Novak ’85 (US 6261285 B1), further in view of Somerville (US 4748419).
Regarding claim 9, Novak teaches generator pursuant to claim 4, wherein an isolation voltage between the control unit and the intermediate control circuit is higher than 2 kilovolts (Para. [0043] discusses the galvanic separation which is provided, fills a 4Kv leakage distance). Novak further teaches the isolation voltage occurring between the intermediate control circuit and the application unit is accomplished through the use of an opto-coupler (Para. [0043]). 
However, Novak is silent upon the teaching that the isolation voltage between the intermediate control circuit and the application unit is no higher than 1 kV. Novak instead teaches (Para. [0053]) that by restricting the voltage range to a minimum pick up voltage and a maximum drop-out voltage measurement accuracy is improved. 
Somerville teaches a high frequency isolation amplifier comprised of an optocoupler which can be used in a variety of electrical applications. Somerville further teaches the isolation voltage of an optoelectronic transformer device, such as an optocoupler, as being 750 volts. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Somerville into the device of Novak, as Somerville teaches this as being the state-of-the art at the time of publication for these isolation amplifiers (Col. 1, Lines 52-52), which are widely used in applications in the medical electronics field (Col. 1, Lines 25-45). 
Regarding claim 12, Novak ’57 further teaches generator pursuant to claim 4, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and designed to supply a connected medical instrument with high frequency high voltage during operation, wherein the high frequency generator circuit is electrically connected in a switchable manner 
Regarding claim 16, Novak ’57 further teaches the generator pursuant to claim 9, wherein the application unit has a high frequency generator circuit that is connected to the HF generator primary unit and designed to supply a connected medical instrument with high frequency high voltage during operation, wherein the high frequency generator circuit is electrically connected in a switchable manner to the terminals for connecting a medical instrument via the at least one relay (Para. [0008] discusses the switching mechanism between the outlets and the generators as being a relay matrix).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794